Citation Nr: 1128180	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral anterior subcapsular cataracts, claimed as due to exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral anterior subcapsular cataracts.  He essentially contends that this disability developed as a result of his exposure to ionizing radiation in service.  Specifically, the Veteran reported in his December 2008 claim that he witnessed atomic bomb tests while stationed on board the USS Catamount in the Bikini Atoll from January 1956 to August 1956.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the record reflects that the Veteran has been diagnosed with anterior subcapsular cataracts, bilateral.  It also reflects that the Veteran had surgery for a nuclear cataract of the right eye in March 2007.  A May 2010 private ophthalmologist's letter states that the Veteran "has advanced glaucoma on the right side with a history of an anterior subcapsular cataract which was previously removed."  Thus, the first McLendon requirement is satisfied.

With respect to the second McLendon requirement, the Board notes that VA has verified the Veteran's exposure to ionizing radiation in service through his participation in Operation REDWING while stationed on board the USS Catamount in the Bikini Atoll from January 1956 to August 1956.  Specifically, a May 2009 letter from the Defense Threat Reduction Agency (DTRA) found that ionizing radiation doses the Veteran could have received during his participation in Operation REDWING were not more than an external gamma dose of 18 rem; an external neutron dose of 0.5 rem; and an internal committed dose to the lens of the eye (beta + gamma) of 28 rem.  The Board thus concludes that the second McLendon element has been satisfied.

The Board finds that the third McLendon element is satisfied by the May 2010 private ophthalmologist's letter.  Following the above diagnosis, the ophthalmologist noted that "As you recall anterior subcapsular cataracts can be caused by radiation exposure because of the effect on the anterior epithelial cells that are just subcapsular."  He then referred to an article that was submitted by a different ophthalmologist in April 2010.  This NDT Resource Center article states, in pertinent part, that "Radiation may injure the cornea, conjunctiva, iris, and the lens of the eye.  In the case of the lens, the principal site of damage is the proliferating cells of the anterior epithelium."

However, as will be explained in more detail below, the Board finds that the opinions of record are insufficient for purposes of deciding this claim.  Thus, the Board finds that a remand for a VA examination and etiology opinion is required. 

The Board notes that an October 2009 memorandum from the Chief Public Health and Environmental Hazards Officer provides an etiology opinion that is unfavorable to the Veteran's claim.  This memorandum notes that cataracts can be divided into three major subtypes: nuclear sclerotic, cortical, and posterior subcapsular cataract.  It was noted that the latter two have been associated with environmental stresses including radiation, but nuclear sclerotic seem to have a correlation with smoking.  It was noted that the record mentions several times that the Veteran was a smoker and that he quit after ten years.  The pathogenesis of the radiation cataract was noted to usually damage the germinal layer located at the equator of the lens.  Damaged cells then migrate toward the posterior pole, where they undergo degeneration.  Most senile cataracts were noted to begin in the anterior pole, whereas radiation cataracts begin in the posterior pole.  He concluded that, "In view of the above, it is our opinion that it is not likely that the Veteran's anterior subcapsular cataracts OU were caused by exposure to ionizing radiation while in military service."  

The Board notes, however, that the portion of this opinion that addresses the three types of cataracts implies that the Veteran's anterior subcapsular cataracts are most accurately classified as nuclear sclerotic rather than posterior subcapsular.  The basis of this conclusion is not clear to the Board and requires explanation.  In addition, a clear statement regarding whether anterior subcapsular cataracts are, by definition, senile cataracts, would be extremely helpful, as would a discussion of the differences between anterior subcapsular cataracts and posterior subcapsular cataracts.  

Similarly, the Board finds that the April 2010 and May 2010 private ophthalmologists' opinions provide an insufficient basis for deciding this claim.  The Board notes, in particular, that the reason why radiation damage to the proliferating cells of the anterior epithelium would cause anterior subcapsular cataracts is not apparent.  Thus, a medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current eye disability, claimed as bilateral anterior subcapsular cataracts.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any indicated tests and studies should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current eye disability, including a precise diagnosis and explanation of any cataracts found.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of in-service exposure to ionizing radiation.  

The examiner should assume that the DTRA's estimates of in-service ionizing radiation exposure are accurate.  Specifically, it found that doses the Veteran could have received during his participation in Operation REDWING were not more than an external gamma dose of 18 rem; an external neutron dose of 0.5 rem; and an internal committed dose to the lens of the eye (beta + gamma) of 28 rem.  

Any opinion expressed must be accompanied by a complete rationale.  In providing this opinion, please discuss the October 2009 opinion from the Chief Public Health and Environmental Hazards Officer and the April 2010 and May 2010 opinions from the private ophthalmologists.  In particular, please address the following concerns:

a.  The October 2009 opinion from the Chief Public Health and Environmental Hazards Officer implies that the Veteran's anterior subcapsular cataracts are most accurately classified as nuclear sclerotic (rather than cortical or posterior subcapsular).  The examiner should explain the nature of anterior subcapsular cataracts in relation to the three major types of cataracts that are identified in the October 2009 opinion.  The examiner should also describe the differences between anterior subcapsular cataracts and posterior subcapsular cataracts.  A clear statement regarding whether anterior subcapsular cataracts are, by definition, senile cataracts, would also be extremely helpful.

b.  The May 2010 private ophthalmologist's opinion provides an insufficient basis for deciding this claim.  This letter asserts that "anterior subcapsular cataracts can be caused by radiation exposure because of the effect on the anterior epithelial cells that are just subcapsular."  It refers to an article from the NDT Resource Center that states "Radiation may injure the cornea, conjunctiva, iris, and the lens of the eye.  In the case of the lens, the principal site of damage is the proliferating cells of the anterior epithelium."

The reason radiation damage to the proliferating cells of the anterior epithelium would cause anterior subcapsular cataracts is not apparent to the Board.  Please discuss the accuracy of the above statements.   

2.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



